Citation Nr: 1004118	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-26 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD) (exclusive of two 
periods of assigned temporary total ratings).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1967 to 
June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2004 and January 2005 rating decisions by 
the Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 
previously assigned 50 percent rating for PTSD.  The Veteran 
disagreed with the assigned rating and filed a timely appeal.  

A December 2006 rating decision by the Philadelphia, 
Pennsylvania RO assigned a temporary total rating (TTR) of 
100 percent, effective from February 16, 2006 until April 30, 
2006 and from May 31, 2006 until August 31, 2006, based on 
periods of hospitalization for PTSD.

In September 2008 the Board remanded the claim for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, for the reasons discussed below, the case must 
be returned to the AMC/RO to associate VA treatment records 
with the claims folder and to obtain a supplemental VA 
medical opinion.

In September 2008 the Board remanded the claim, in part, to 
obtain any VA or private treatment records dated from 
November 2007 to the present.  Responding to a January 2009 
letter from the AMC, the Veteran reported ongoing PTSD 
treatment at the Philadelphia VA Medical Center (VAMC).  A 
supplemental statement of the case (SSOC) dated in December 
2009 listed treatment records from the Philadelphia VAMC 
printed on June 3, 2009 under "Evidence;" however, those 
records are not contained in the claims folder and were not 
addressed in the SSOC.  Therefore, the appeal must be 
returned to obtain VAMC treatment records from November 2007 
to the present and to associate them with the claims folder.

The September 2008 Remand also requested that the VA examiner 
choose one of three paragraphs that best described the 
Veteran's occupational and social impairment due to PTSD.  
Although the examination report was very thorough and 
addressed most of the elements reflected in the paragraphs, 
the examiner did not choose a paragraph or render a similar 
medical opinion supported by articulated reasons and bases (a 
medical rationale) regarding the overall occupational and 
social impairment due to PTSD.  The examination report 
included a notation by the examiner that no medical opinion 
was provided because none was requested, and a Post-It note 
was placed next to that item indicating that a "medical 
opinion was requested."  Unfortunately, the report was not 
returned to the examiner after the omission was discovered.  
Accordingly, the claims folder must be returned to the same 
VA examiner, if available, to provide the requested medical 
opinion and supporting rationale for his conclusion.  
Alternatively, the Veteran must be scheduled for a new VA 
PTSD examination and opinion by a psychiatrist or 
psychologist if the July 2009 VA psychiatrist is unavailable.



	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA medical care providers who 
treated him for PTSD since November 2007.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

2.  After the above development has been 
completed, the claims folder should be 
returned to the same psychiatrist, if 
available, who conducted the July 2009 VA 
examination.  The claims folder, a copy 
of this Remand, and any additional VA or 
private treatment records obtained, must 
be made available to the psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

Based on a review of the records, 
including any new treatment records 
obtained, and applying sound medical 
principles, the examiner is requested to 
opine as to which of the following 
paragraphs best describe the impairment 
caused by the PTSD, (a), (b), or (c):

(a)  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own 
name; or

(b)  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); inability to establish and 
maintain effective relationships; or 

(c)  Occupational and social 
impairment with reduced reliability 
and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.

Sustainable reasons and bases (an 
articulated medical rationale) are to be 
provided for any opinion rendered. 

If the July 2009 VA examiner is not 
available to render the requested 
supplemental opinion, then the RO should 
schedule the Veteran for a new VA PTSD 
Review examination and medical opinion 
with a psychiatrist or psychologist.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for Review 
Examination for Post-Traumatic Stress 
Disorder (PTSD), revised on April 2, 
2007.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations, including a discussion 
of whether a referral for extraschedular 
evaluation is warranted under 38 C.F.R. 
§ 3.321.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


